Smith, P. J.
The plaintiff was engaged id buying and shipping wheat to Chicago. He entered into agreement with the Maple Leaf Elevator Company to handle his wheat in transit through it. By the term “handle,” it was understood that the elevator company was to clean, mix and load the wheat into the cars, for a stipulated charge. Under this agreement many car loads were handled by the elevator company. The manner in' which the business was conducted was, that the plaintiff would order the defendant to stop his cars of wheat at the elevator, and when ready to forward, he would bill them out, and the elevator company would turn them back to the defendant. Under this arrangement, car number 40918 was stopped and the wheat therein was transferred to that numbered 14250. This latter car was billed out by plaintiff and turned back to the defendant by the elevator company, with its charge of $4 thereon. The evidence of defendant discloses the fact that the elevator company would not deliver this car unless the defendant would pay its charge, which the defendant either did then pay, or obligated itself so to do.
It appears that when the car reached Chicago, the plaintiff met it there and, on examination, reached the conclusion that the wheat therein had not been cleaned by the elevator company. The manager of the elevator, on the other hand, testified that it was cleaned. The plaintiff adduced evidence tending to show that, after the car was billed out, the elevator company presented to him a bill for $3.53 for its services in cleaning the wheat; which he, refused to pay, for the reason that the wheat had not been cleaned. His evidence tended to further show that it was after this that the defendant added this charge to its freight charges and collected both of the plaintiff’s consignee, at, Chicago. *643It does not appear that the defendant either knew the wheat had not been cleaned, if it had not, or that the plaintiff had refused to pay the charge of the elevator company. The testimony was conflicting as to whether the elevator company looked to plaintiff for the charge on the car, or whether it required the defendant to pay the same before it would turn over the car as directed.
This is an action to recover of defendant the $4 elevator charge collected by it of plaintiff’s agent. There was a trial in the circuit court, where plaintiff had judgment, and defendant appealed.
It is the well settled law that every carrier through whose hands goods are shipped, becomes the agent of the owner, and has implied authority from him, as such agent, to advance previous charges upon them and collect them again from the next carrier or warehouseman into whose hands he delivers them. While this is so, the carrier is bound to act in good faith toward, and to carefully watch the interest of the owner, whoever he may be. He is bound to do this to the same extent that a prudent man would, were he present acting for himself. He must see that the previous charges are reasonable, before he is .authorized to pay them, for it is not every charge which eve-ry extortioner through whose hands goods pass in transitu may see fit to impose upon them that he is authorized to pay and thus fix. upon the owner a certain liability. Bissel v. Price, 16 Ill. 408; White v. Vann, 6 Humph. 70; Bowman v. Hilton, 11 Ohio, 303.
If the plaintiff’s wheat had been cleaned by the elevator company, it is not contended that the charge made therefor was extorsive or unreasonable. Under the arrangement between plaintiff and the elevator company, the defendant had been in the habit of delivering plaintiff’s cars, loaded with wheat, to the *644elevator company to be handled by it. These cars, when billed out by the plaintiff, had been from time to-time turned back to the defendant by the elevator company. There had been no suggestion that the elevator company was not performing the service for which it charged. The defendant was not required by the measure of its duty to plaintiff, as common carrier, before receiving the loaded cars from the elevator company, to ascertain by inspection whether the contents thereof had been manipulated by the latter company, according to the directions of the plaintiff: It seems from the evidence that the elevator company, by direction of the plaintiff, sometimes would transfer the wheat in certain cars of “3 hard,” and mix it with that, in others, so as to make a “uniform grade” of “No. 3. hard wheat,” or to make “strong 3 red.” How could the defendant know anything about these matters? It had a right to presume that the wheat in the cars turned back to it by the elevator company had been manipulated according to the directions of the plaintiff. Unless the defendant knew, as a fact, that the service-for which the elevator company made its charge, had not been performed, and that such charge was fraudulent, it was authorized to pay the same.
If the charge which defendant paid the elevator company was one which the latter had no right to make —if it was fraudulent and extorsive, and the defendant was ignorant of the fact, then the remedy of the plaintiff for- the wrong is against the elevator company and not against the defendant. Minter v. Railroad, 40 Wis. 294.
The second instruction given by the court, on its-own motion, was to the effect that before there could be a verdict for defendant, the jury must believe from the evidence that plaintiff directed the defendant to stop the car of wheat at the elevator to be cleaned, and *645that it was accordingly so stopped and cleaned by the elevator company, before it was turned back to the •defendant. We think this instruction was erroneous in theory. If the plaintiff, or anyone acting for him, directed defendant to stop the car in question at the •elevator, to have the wheat it contained cleaned, and the defendant thereupon did stop it there, where it remained until it was turned back to the defendant on the order of the plaintiff, then the defendant had the .right to assume the service, for which the elevator.company made its charge, had been performed, and to pay •such charge, if the same appeared to be fair and reasonable; and this, though the service for which the charge was made had not been actually performed at all, or, if .so, in an indifferent manner.
The third instruction given by the court is erroneous for the reason that it tells the jury that if' they find that defendant was directed to have the wheat •cleaned, as stated in defendant’s first instruction, etc., when there does not appear from the record that the ■defendant was given, or, indeed, that it asked, any instruction other than that in the nature of a demurrer to the evidence.
The first instruction given for the plaintiff at his request, told the jury that “if the plaintiff shipped the ■car of wheat in question over defendant’s railroad, under the bill of lading in evidence, and that- according to said bill of lading a charge of fourteen cents per one hundred pounds was agreed upon, and that thereafter •defendant collected from plaintiff or his agents $4 in excess of said rate, and'that plaintiff nor his agents empowered or instructed the defendant to stop the car ■of wheat in question and have it cleaned at Woodruff, •and did not direct the elevator company to clean the wheat, etc., to find for plaintiff.” The defendant objects that this instruction is erroneous, in that it *646requires the jury to determine the legal effect of the bill of lading. This criticism is just. It was the duty of the court to advise the jury by its instructions, as to what the legal import of the bill of lading' was. The instruction was, we think, erroneous in another respect. It is exceedingly clumsy and inartistic in structure. It. is contended that by fair construction it must be held to have told the jury that defendant was liable even though plaintiff himself advised the elevator company to clean the wheat, for the reason that it directed the jury that, before the defendant could be authorized to' pay the charge of the elevator company, they must find that defendant was authorized by the plaintiff to have the wheat cleaned. The rule intended to be' declared by it is wanting in that clearness and perspicuity which should characterize an instruction. The plaintiff’s own evidence indisputably shows that he authorized the elevator company to clean the wheat. This fact could have well been assumed by the instructions. There was no occasion to submit to the jury the finding of an undisputed fact, under an instruction of such doubtful import.
"We discover no error in the action of the court in admitting the declarations of the witness Rogers. It seems to us that the evidence was ample to show his. agency, and to make his declarations in respect to the' subject-matter to .which the same related, admissible. Midland Lumber Co. v. Kreeger, 52 Mo. App. 418.
It necessarily results that the judgment will be-reversed, and, since we can discover no merit in the case, we will not remand it.
All concur.